As filed with the Securities and Exchange Commission on November 3, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Carter's, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 13-3912933 (I.R.S. Employer Identification No.) The Proscenium 1170 Peachtree Street NE, Suite 900 Atlanta, Georgia 30309 (Address of principal executive offices, including zip code) Amended and Restated Equity Incentive Plan (Full title of the plan) Brendan M. Gibbons Senior Vice President of Legal & Corporate Affairs, General Counsel, and Secretary The Proscenium 1170 Peachtree Street NE, Suite 900 Atlanta, Georgia 30309 Telephone: (404)745-2700 Facsimile: (404)892-0968 (Name, address, and telephone number, including area code, of agent for service) Please send copies of all communications to: Joel F. Freedman, Esq. Ropes& Gray LLP One International Place Boston, MA 02110 Telephone: 617-951-7000 Facsimile: 617-951-7050 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer(X)Accelerated Filer()Non-Accelerated Filer()Smaller Reporting Company () CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common Stock, $0.01 par value per share 3,725,000 shares $ $ $ In accordance with Rule416(a) under the Securities Act of 1933, as amended, this registration statement covers such additional number of shares of Carter’s common stock as may be issued pursuant to the Carter’s Amended and Restated Equity Incentive Plan, as a result of stock splits, stock dividends, or similar transactions. The proposed maximum offering price per share and the proposed maximum aggregate offering price are estimated solely for the purpose of determining the registration fee pursuant to Rule457(c) and 457(h)(1) of the Securities Act of 1933, as amended, on the basis of the average high and low prices of the common stock, par value $0.01 per share, as reported on the New York Stock Exchange on November 2, 2011. EXPLANATORY NOTE This Registration Statement on Form S-8 is being filed by Carter’s, Inc., a Delaware corporation (the “Company” or the “Registrant”), to register an additional 3,725,000 shares of the Registrant’s common stock, par value $0.01 per share (the “Common Stock”), that may be issued under the Registrant’s Amended and Restated Equity Incentive Plan, formerly known as the Amended and Restated 2003 Equity Incentive Plan(the “Plan”).The Company previously filed a Registration Statement on Form S-8 (File No. 333-168446) registering 565,000 shares of Common Stock under the Plan on July 30, 2010 (the “Prior Registration Statement”). Pursuant to Instruction E to Form S-8, the Registrant incorporates by reference into this Registration Statement the entire contents of the Prior Registration Statement, except with respect to Item 8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits. Amended and Restated Equity Incentive Plan (previously filed as Appendix A to the Registrant’s Definitive Proxy Statement on Schedule 14A on April 5, 2011 and incorporated herein by reference). Certificate of Incorporation of Carter's,Inc., as amended on May 12, 2006 (previously filed as Exhibit3.1 to the Registrant’s Annual Report on Form 10-K on February 28, 2007 and incorporated herein by reference). By-laws of Carter's,Inc. (previously filed as Exhibit3.2 to the Registration Statement on FormS-1 (File No.333-98679) and incorporated herein by reference). Opinion of Ropes& Gray LLP. Consent of PricewaterhouseCoopers LLP. Consent of Ropes& Gray LLP (included in the opinion filed as Exhibit5.1). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Atlanta, state of Georgia, on November 3, 2011. CARTER'S, INC. By: /s/ BRENDAN M. GIBBONS Name:Brendan M. Gibbons Title:Senior Vice President of Legal & Corporate Affairs, General Counsel, and Secretary 1 * Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ MICHAEL D. CASEY Chairman and Chief Executive Officer (Principal Executive Officer) November 3, 2011 Michael D. Casey /s/ RICHARD F. WESTENBERGER Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) November 3, 2011 Richard F. Westenberger /s/ AMY WOODS BRINKLEY Director November 3, 2011 Amy Woods Brinkley /s/ VANESSA J. CASTAGNA Director November3, 2011 Vanessa J. Castagna /s/A. BRUCE CLEVERLY Director November 3, 2011 A. Bruce Cleverly /s/ JEVIN S. EAGLE Director November 3, 2011 Jevin S. Eagle /s/PAUL FULTON Director November 3, 2011 Paul Fulton /s/ WILLIAM J. MONTGORIS Director November 3, 2011 William J. Montgoris /s/DAVID PULVER Director November 3, 2011 David Pulver /s/ JOHN R. WELCH Director November 3, 2011 John R. Welch /s/ THOMAS E. WHIDDON Director November 3, 2011 Thomas E. Whiddon 2 EXHIBIT INDEX Amended and Restated Equity Incentive Plan (previously filed as Appendix A to the Registrant’s Definitive Proxy Statement on Schedule 14A on April 5, 2011 and incorporated herein by reference). Certificate of Incorporation of Carter's,Inc., as amended on May 12, 2006 (previously filed as Exhibit3.1 to the Registrant’s Annual Report on Form 10-K on February 28, 2007 and incorporated herein by reference). By-laws of Carter's,Inc. (previously filed as Exhibit3.2 to the Registration Statement on FormS-1 (File No.333-98679) and incorporated herein by reference). Opinion of Ropes& Gray LLP. Consent of PricewaterhouseCoopers LLP. Consent of Ropes& Gray LLP (included in the opinion filed as Exhibit5.1). 3
